ORDER
On or about June 14, 2012, the State Grand Jury of South Carolina indicted respondent on nine (9) counts of securities fraud and two (2) counts of criminal conspiracy. The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17(a) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). Respondent requests a period of time in which to file a return. Respondent’s request is denied.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow accounts), operating account(s), and any other law office accounts) respondent may maintain.
/s/Jean H, Toal, C.J.
FOR THE COURT